Citation Nr: 0718666	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-37 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which denied the benefits sought on appeal.  In September 
2006, the veteran testified before the Board by video 
conference from the RO.

The veteran's claim for entitlement to service connection for 
hypertension is addressed in the remand attached to this 
decision and is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has a respiratory disability.


CONCLUSION OF LAW

Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and March 2006; 
rating decisions in July 2004 and March 2005; and a statement 
of the case in October 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the July 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law. 

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a respiratory 
disability.  The competent medical evidence shows that the 
veteran does not currently have a respiratory disability.

The service medical records are void of findings, complaints, 
symptoms or diagnoses of any respiratory illness.  A November 
1967 note shows a sore throat complaint.  A physical 
examination of the lungs revealed that they were clear.  
According to the January 1968 separation examination report, 
a physical examination of the heart and lungs was within 
normal limits.

VA medical records dated from July 2004 to May 2006 are also 
void of findings, symptoms, complaints, or diagnoses of a 
respiratory illness.

Private medical records dated from February 2002 to November 
2005, include a September 2003 entry that notes a cough with 
green mucous, but is void of any diagnosed respiratory 
illness.  In a January 2004 opinion, the veteran's physician 
stated that he suffers from pulmonary disease and that it is 
as least as likely as not that the condition is due to 
service.  However, the most recent private medical record 
dated November 2005 is void of findings, symptoms, 
complaints, or diagnoses of a respiratory illness.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The Board has considered the opinion expressed in the January 
2004 private medical opinion that the veteran has a pulmonary 
disease and that it is as least as likely as not due to 
service.  However, the physician's opinion is unsupported by 
clinical findings and lacks a rationale in support of the 
opinion, therefore lessening its probative value.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed respiratory disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
any respiratory disability began during, or is a result of, 
his service, or that he now has a respiratory disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence showing a current diagnosis of a respiratory 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.304.

If the veteran is found to have a diagnosis of a respiratory 
disability, the Board finds that there is no evidence of any 
respiratory complaints, treatment, or diagnosis in service.  
Therefore, the Board questions the basis upon which the 
private physician related a current pulmonary disease to the 
veteran's service.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a respiratory disability, is denied.


ORDER

Service connection for a respiratory disability, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

A July 1967 entrance examination report shows that the 
veteran noted a history of nose bleeds and checked "yes" 
for high or low blood pressure.  The report of the clinical 
examination notes a "normal" vascular system and a blood 
pressure reading of 138/86.

In November 1967, he was hospitalized for an episode of 
epistaxis and fainting and was diagnosed as hypertensive.  A 
January 1968 narrative provides a history of high blood 
pressure in 1965 and 1966 diagnosed by his private physician.  
Blood pressure readings done in November 1967 were 157/96, 
138/90, and 140/110.  He was then referred to the Medical 
Clinic for a hypertensive workup.  Physical examination 
revealed blood pressure of 160/110 in both upper extremities.  
His condition was diagnosed as hypertension, vascular, 
essential, benign and the physician determined that the 
condition was not aggravated by service.  He was found to be 
unfit for induction, but fit for retention on active duty and 
was eligible to apply for separation.

The claimant's contention is that his hypertension pre-
existed service and was aggravated by service.  Recent 
medical records show a current diagnosis and treatment of 
hypertension.  The veteran has submitted two medical opinions 
from his private physician in support of his claim.  In a 
December 2004 statement, his physician opined that he suffers 
from hypertension and that it is as least as likely as not 
due to his military service.  In a January 2006 statement, 
the physician opined that the veteran's hypertension was 
aggravated by service.  The Board finds that a medical 
examination is needed to determine whether any current 
hypertension is related to the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination. This review should be 
indicated in the examination report. 
Specifically the examiner should provide 
an opinion as to whether it is as likely 
as not (50 percent probability or more) 
that any current hypertension was 
aggravated by the veteran's service.  The 
examiner should specifically state whether 
the evidence indicates that any pre-
existing hypertension was aggravated 
beyond the natural progress of the disease 
during the veteran's service.

2.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and afford the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


